PATTERSON, Judge.-
Cindy Schlangen appeals from her judgment and sentence for aggravated assault on an officer, battery on an officer, obstructing an officer with violence, and grand theft of a motor vehicle. We vacate her conviction and sentence for grand theft and affirm the remaining convictions.
At trial, the State proved that Mrs. Schlangen was a passenger in a truck which she probably knew was stolen. As the State concedes, this evidence was insufficient to support the grand theft conviction. “A person who is a passenger in a vehicle after the vehicle has been stolen, even if he knows the vehicle is stolen, cannot be convicted of grand theft.” Clayton v. State, 642 So.2d 53 (Fla. 2d DCA 1994). Therefore, we vacate the conviction and sentence for grand theft of a motor vehicle and remand for resentencing on the remaining convictions, if appropriate.1
*582Affirmed in part, reversed in part, and remanded.
PARKER, C.J., and DAVIS, J., Concur.

. Our record does not contain Mrs. Schlan-gen's sentencing guidelines scoresheet. Thus, we do not know whether vacating the grand theft conviction will affect the length of her sentence on the other convictions.